ORDER
PER CURIAM.
Appellant, Diondra L. Barnes, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis convicting him of murder in the second degree, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000. The trial court sentenced him to serve consecutive sentences of life imprisonment in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).